Case 2:14-cv-04090-JBW-RML Document 284 Filed 06/14/19 Page 1 of 2 PageID #: 6039

                                       Atlanta         Chicago        Melville        Philadelphia   San Francisco
                                       Boca Raton      Manhattan      Nashville       San Diego      Washington, DC




      Mark S. Reich
      MReich@rgrdlaw.com




                                                    June 14, 2019

                                                                                                            VIA ECF

  The Honorable Jack B. Weinstein
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

             Re:     Kurtz v. Kimberly-Clark Corp., et al., No. 1:14-cv-1142-JBW-RML
                     Belfiore v. The Procter & Gamble Co., No. 1:14-cv-4090-JBW-RML

  Dear Judge Weinstein:

          We write on behalf of plaintiff D. Joseph Kurtz in the above-referenced Kurtz matter in
  response to the Court’s June 7, 2019 Order requiring the parties to “file a proposed schedule
  accounting for any discovery, briefing, a status conference, and the evidentiary hearing.” ECF No.
  316 at 2.

             I.      Unopposed Request for Leave to Submit a Proposed Schedule Until After the
                     Proposed June 18, 2019 Status Hearing

          The deadline to submit a proposed schedule is today, June 14, 2019. See ECF No. 316. Given
  the Court’s availability to hold a conference, at noon on June 18, 2019, to address the scope and
  timing of the evidentiary hearing, and that all parties in the Kurtz and Belfiore matters have conveyed
  to case manager June P. Lowe that they are also available at that time, it appears reasonable for the
  parties to confer and submit a proposed schedule within a day or two after that status conference. The
  slight adjournment will afford the parties an opportunity to make a more informed submission based
  on the discussion, and any guidance gleaned, from the June 18 conference.1




  1
       We conveyed this proposal to counsel for defendants Kimberly-Clark Corporation (“Kimberly-Clark”) and Costco
  Wholesale Corporation (“Costco”) (collectively, “Defendants”) in the Kurtz action. Counsel for Defendants said they do
  not oppose the request.




  58 South Service Road    Suite 200     Melville, NY 11747        Tel 631 367 7100     Fax 631 367 1173     rgrdlaw.com
Case 2:14-cv-04090-JBW-RML Document 284 Filed 06/14/19 Page 2 of 2 PageID #: 6040




  June 14, 2019
  Page 2


         II.      Plaintiff’s Scheduling Proposal, Pending Any Modifications Impacted by the
                  Proposed Status Hearing

          After this Court’s May 16, 2019 Order setting an evidentiary hearing, without delay, plaintiffs
  in both the Kurtz and Belfiore actions closely coordinated to ascertain and gather any additional
  information or data that may be relevant to the evidentiary hearing (e.g., re-engaging discussions with
  third-party IRI regarding sales data). Both first- and third-party discovery has been stayed since early
  2015 and neither plaintiffs’ counsel nor its expert could perform any updated work from that time to
  the present. As counsel for plaintiff Kurtz, we are committed to working quickly to obtain any
  additional data and are equally committed to promptly provide Defendants any information we
  receive from third-parties. We trust that Defendants will be timely in producing any information
  requested by plaintiffs in anticipation and preparation for the evidentiary hearing.

         As for availability for the evidentiary hearing, Plaintiff’s expert, Colin Weir, relayed that he
  can be available to testify on July 26, 29, 30 or August 1, 2019. He is also available the weeks of
  August 5th and August 12th. Plaintiffs’ counsel will endeavor to maneuver our schedule to
  accommodate the Court’s and expert witnesses’ schedules and availability.

         We thank the court for it’s time and attention to this letter submission.

                                                Respectfully submitted,

                                                /s/ Mark S. Reich

                                                MARK S. REICH

  MSR:paf

  cc:    All Counsel (via ECF)
